In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 20-1075
NANCY BAILEY, on behalf of CHARLES BAILEY,
                                                        Petitioner,
                                v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR,
                                          Respondent.
                    ____________________

               Petition for Review of an Order of the
                       Beneﬁts Review Board.
                 Nos. 18-BLA-0504; 18-BLA-0505.
                    ____________________

   ARGUED DECEMBER 9, 2020 — DECIDED MARCH 11, 2021
               ____________________

   Before WOOD, BRENNAN, and ST. EVE, Circuit Judges.
    ST. EVE, Circuit Judge. Petitioner Nancy Bailey ﬁled this pe-
tition for review to contest the Department of Labor Beneﬁt
Review Board’s (the “Board”) decision aﬃrming an oﬀset to
her husband’s federal-beneﬁts award. Charles Bailey, a for-
mer coal miner, qualiﬁed for disability beneﬁts under the
Black Lung Beneﬁts Act (the “Act”). The Oﬃce of Workers’
Compensation Programs (“OWCP”) subsequently realized
2                                                  No. 20-1075

that Charles Bailey had received a state workers’ compensa-
tion award nearly ten years earlier for the same disability and
determined that the federal beneﬁts should be oﬀset to ac-
count for the state award. Petitioner contested that decision,
arguing both that the Act did not authorize an oﬀset and that,
if it did, the OWCP District Director erred in calculating the
amount. An administrative law judge (“ALJ”) upheld the Di-
rector’s decision, and the Board aﬃrmed. We agree that the
Director correctly oﬀset the federal beneﬁts and deny the pe-
tition for review.
                               I.
    As a result of his years as a coal miner, Charles Bailey be-
came partially disabled after contracting pneumoconiosis, a
debilitating lung disease caused by inhalation of coal dust. In
July 2002, he entered into an agreement with his employer to
settle his state workers’ compensation claim for that disabil-
ity. The parties agreed that he was rendered 15% disabled and
settled on a $35,000 payout. Of that total, $27,677.50 was des-
ignated as Charles Bailey’s take-home amount, while the re-
maining $7,322.50 represented attorney’s fees and costs. The
agreement indicated that the take-home amount represented
payments of $135.67 per month for seventeen years, begin-
ning in July 2002.
    In November 2011, Charles Bailey ﬁled a claim for federal
beneﬁts under the Act. The OWCP did not grant Charles Bai-
ley’s claim until October 2013, but his beneﬁts entitlement be-
gan the month he ﬁled his claim and continued through May
2016—the month preceding the month that he died. At the
time of his death in June 2016, he was entitled to $52,088.60
for the 55 months from November 2011 through May 2016. He
had received beneﬁts from October 2013 through May 2016,
No. 20-1075                                                   3

totaling $30,507.70. He was still owed a portion of his
$52,088.60 in beneﬁts, however, for the months from Novem-
ber 2011 through September 2013, which amounted to
$21,508.90. Charles Bailey’s employer—which was required
to pay the federal beneﬁts awarded—went bankrupt before
he received the remaining $21,508.90. He then sought the re-
maining beneﬁts from the federal Black Lung Disability Trust
Fund (the “Trust”).
    While the OWCP approved the claim for payment from
the Trust, a District Director reevaluated the original federal-
beneﬁts award. The Director determined that Charles Bailey’s
state workers’ compensation award represented monthly
state beneﬁts, some of which ran concurrent with his federal-
beneﬁts eligibility period. As a result, the Director determined
that the federal beneﬁts must be oﬀset by the amount of state
beneﬁts received for that time—$135.67 per month over 55
months ($7,461.85). The OWCP subtracted this amount from
the $21,508.90 in remaining beneﬁts. Petitioner contested that
decision.
    The ALJ sided with the Director, and the Board aﬃrmed
that decision. We examine the Board’s order for errors of law
and for compliance with its scope of review, which is circum-
scribed by the Act and limited to ensuring that the ALJ’s de-
cision is “rational, supported by substantial evidence, and in
accordance with applicable law.” Consol. Coal Co. v. Dir.,
OWCP, 911 F.3d 824, 838 (7th Cir. 2018); see also 33 U.S.C. §
921(b)(3), (c); 20 C.F.R. § 802.301(a). While our review neces-
sitates an examination of the record and ALJ order, “we do
4                                                             No. 20-1075

not reassess the facts or substitute our judgment for that of the
ALJ.” Id. Upon review, we deny the petition. 1
                                     II.
    The Black Lung Beneﬁts Act, as its title suggests, is a fed-
eral statute providing beneﬁts for miners who are disabled by
a form of pneumoconiosis—black lung disease. It works in
tandem with state beneﬁts programs to ensure that between
the two sources miners receive a minimum amount of bene-
ﬁts. Under the Act’s implementing regulations, federal bene-
ﬁts must be reduced by the amount of a state workers’ com-
pensation award for pneumoconiosis disability if: (1) the state
award is for the same months as the federal award, 20 C.F.R.
§ 725.535(b), or (2) the state award is a lump-sum substitute
for periodic payments that would otherwise cover the same
beneﬁts period as the federal award, § 725.535(c). Because
Charles Bailey’s state workers’ compensation award was a
single payment, § 725.535(c) is the most relevant provision.
   The question of whether his state beneﬁts constitute a
lump-sum substitution for periodic payments within the
meaning of § 725.535(c) turns on the interpretation of the
workers’ compensation settlement agreement between
Charles Bailey and his employer. The parties stipulate that the
agreement is governed by Illinois contract law. 2 Two pages of


1 While we agree with the ALJ’s decision, we do not condone the callous
assertion that Charles Bailey won the “actuarial gamble” because he re-
ceived state beneﬁts calculated to cover seventeen years, even though he
survived for just ﬁfteen years after receiving those beneﬁts.
2 Petitioner asserts that Illinois law governs. The Director did not disagree

and noted that the agreement settled a claim under Illinois law between
No. 20-1075                                                             5

the Terms of Settlement Attachment to the contract are rele-
vant for our purposes. Page one states that Charles Bailey
shall receive a “lump sum payment of 35,000.” Dkt. 26 at 59.
The next page contains a key paragraph with three subparts
that provides as follows:
        The parties expressly state and the Industrial
        Commission having reviewed the medical evi-
        dence being otherwise fully advised in the
        premises ﬁnds that the said lump sum amount
        is not a substitute for periodic payments, but
        represents:

            (1) Payment of Attorney’s fees to Petitioner’s
                counsel in the sum of $7,000.00;

            (2) Reimbursement of court costs and ex-
                penses to Petitioner’s counsel in the sum
                of $322.50;

            (3) The balance of the settlement proceeds
                $27,677.50, after deducting Attorney’s
                fees, court costs and expenses, and medi-
                cal expenses, represents a compromise
                agreement of the weekly or monthly bene-
                fit of Petitioner from the date the contract
                was entered into, July 17, 2002, over his life
                expectancy. The life expectancy of the Pe-
                titioner during this period is 17 years. (U.S.


an Illinois employer and employee for an injury that occurred in Illinois.
Consequently, we view the parties as stipulating to Illinois law.
6                                                  No. 20-1075

              Department of Labor, Bureau of Labor Sta-
              tistics, Revised Work Life Tables) pro rata
              payments over the period contemplated by
              this agreement are based on a weekly pay-
              ment rate of $31.31 and a monthly pay-
              ment rate of $135.67 as and for Petitioner’s
              alleged incapacity to pursue his usual and
              customary line of employment. Said pay-
              ments, however, shall be made in a lump
              sum.
Id. at 60 (emphasis added).
   Petitioner seizes on a single phrase from the beginning of
the paragraph: “the lump sum amount is not a substitute for
periodic payments.” She argues that by the agreement’s ex-
press terms, the settlement award does not fall within the aus-
pices of § 725.535(c). Petitioner also suggests that this phrase
conﬂicts with subsection (3), rendering the agreement ambig-
uous. That interpretation, however, takes the phrase out of
context.
    The ALJ read the agreement as designating the take-home
portion of the settlement as a lump sum that “translated into
monthly beneﬁts,” and the Board agreed. We see no error in
this interpretation. The lump-sum amount referenced in the
initial sentence is the $35,000 total settlement award men-
tioned on the preceding page. The following three subsections
represent a breakdown of this total amount. The third subsec-
tion, which lists the portion of the settlement that goes to
Charles Bailey, states that this portion represents the “weekly
or monthly beneﬁt of the Petitioner” for the duration of sev-
enteen years, though it is to be paid in the form of a “lump
sum.” Dkt. 26 at 60. That language tracks the conditions for
No. 20-1075                                                                7

oﬀset described in § 725.535(c). Although the Petitioner insists
that the ﬁrst sentence of the paragraph creates ambiguity, that
is true only if read in isolation from the remainder of the par-
agraph.
    Additionally, Petitioner’s interpretation of the agreement
runs afoul of Illinois contract principles, under which we
must give language its “plain and ordinary meaning” and
avoid an interpretation that would render a contract provi-
sion null. Stampley v. Altom Transp., Inc., 958 F.3d 580, 586 (7th
Cir. 2020). Petitioner’s view of one sentence would impermis-
sibly write oﬀ an entire subsection clarifying that sentence.
We reject that interpretation and hold that the Board and ALJ
did not err in determining that the settlement agreement des-
ignates Charles Bailey’s $27,677.50 portion of the award as a
lump-sum substitute for periodic beneﬁts.
    The fact that Charles Bailey received his state beneﬁts
years before he became eligible for federal beneﬁts does not
alter this conclusion. Section 725.535(c) does not require that
the lump sum be paid during the beneﬁciary’s federal-bene-
ﬁts eligibility—just that it be a substitute for periodic pay-
ments that would otherwise overlap with the federal bene-
ﬁts. 3 Both the ALJ and the Board correctly observe that


3 Section 725.535(c) provides: “Where a State or Federal beneﬁt is paid pe-
riodically but not monthly, or in a lump sum as a commutation of or a
substitution for periodic beneﬁts, the reduction under this section is made
at such time or times and in such amounts as the Oﬃce determines will
approximate as nearly as practicable the reduction required under para-
graph (b) of this section.” There is no indication that an oﬀset depends
upon receipt of the state beneﬁts during the federal-beneﬁts eligibility pe-
riod. Subsection (b) reinforces that interpretation; it requires that federal
8                                                       No. 20-1075

Charles Bailey’s settlement agreement speciﬁed the range of
time that the lump sum was intended to cover and that the
time frame overlaps with his federal-beneﬁts eligibility. As a
result, the Fourth Circuit’s opinion in Harman Mining Co. v.
Director, OWCP, upon which Petitioner relies, is inapposite.
826 F.2d 1388 (4th Cir. 1987). In Harman, the lump-sum state
award was both paid prior to the petitioner’s federal-beneﬁts
eligibility and “covered beneﬁts for a period ending before
claimant became entitled to federal beneﬁts….” Id. at 1389.
Harman does not foreclose § 725.535(c)’s applicability here.
                                 III.
    As a separate argument against oﬀset, Petitioner contends
that it frustrates the purpose of the Act. We disagree. The Act’s
goal is to “provide beneﬁts, in cooperation with the States, to
coal miners who are totally disabled due to pneumoconiosis
and to the surviving dependents of miners whose death was
due to such disease….” 30 U.S.C. § 901(a) (emphasis added).
In keeping with this goal, the Act mandates that federal ben-
eﬁts “shall be reduced” “by the amount of any compensation
received” under state worker’s compensation laws due to
pneumoconiosis. 30 U.S.C. § 932(g). The oﬀset in this case not
only comports with the Act’s purpose—it is required by the
Act.
   Petitioner asserts that the Department of Labor has inter-
preted the Act to guarantee minimum monthly beneﬁts and
argues that if the federal-beneﬁts award is reduced, the



beneﬁts be oﬀset by state beneﬁts received “for such month”—not during
the same month. § 725.535(b) (emphasis added).
No. 20-1075                                                              9

OWCP violates its interpretation of the Act. That argument is
unavailing. Between the state and federal beneﬁts, Charles
Bailey received an amount that exceeded his federal mini-
mum beneﬁts. 4
    Under the Act, Charles Bailey was entitled to $52,088.60
over the 55 months from November 2011 through May 2016
(his “federal minimum beneﬁts”). But he also received state
beneﬁts meant to cover those months. Taking the Director’s
breakdown of the workers’ compensation award as correct—
which we will discuss below—Charles Bailey’s state beneﬁts
awarded him $135.67 a month. The Director reduced the fed-
eral beneﬁts by this amount: $52,088.60 – ($135.67 x 55) =
$44,626.75. Because the Director subtracted only what Charles
Bailey received in state beneﬁts and no more, he received the
required minimum beneﬁt amount. That he reached that
amount through both state and federal funding is of no con-
sequence.
                                   IV.
    Despite Petitioner’s argument to the contrary, the ALJ and
Board also did not err in holding that the Director properly
calculated the oﬀset amount. Like the applicability of the oﬀ-
set, the amount of the oﬀset is dependent on a contractual in-
terpretation. The Director based her calculation on subsection
(3) of page two of the settlement agreement. That provision
provides that Charles Bailey’s $27,677.50 take-home amount


4 Charles Bailey was eligible for federal beneﬁts for 55 months for a total
of $52,088.60 and was paid $44,626.75 after the state-beneﬁts oﬀset. Col-
lectively, he received $72,304.25 ($27,677.50 in state beneﬁts plus
$44,626.75 in federal beneﬁts), which exceeds the $52,088.60 federal mini-
mum beneﬁts OWCP awarded.
10                                                             No. 20-1075

is based on a monthly payment of $135.67 over seventeen
years. Petitioner relies on a diﬀerent provision from the pre-
vious page, which states that the “amount of $35,000.00 rep-
resents approximately 15% [man as a whole] or 75.16 weeks
of compensation at the [permanent partial disability] rate of
$465.67 per week based on the last date of exposure.” 5 From
this, she raises two primary arguments.
    First, Petitioner proposes that the oﬀset should be calcu-
lated at the rate of $465.67 per week rather than $135.67 per
month, with a start date of either July 28, 1998 (the date her
husband was last exposed to coal-mine dust) or July 17, 2002
(the contract date). Under either of those start dates, the state
beneﬁts would be exhausted long before Charles Bailey was
eligible for federal beneﬁts, and there would be no oﬀset.
While the Board observed that this provision and the page-
two provision advanced by the Director were “seemingly in
tension,” it concluded that the ALJ reasonably relied on the
more detailed page-two provision. We agree.
    Under the Petitioner’s reading of the agreement, the page-
two provision—despite being the only provision to speciﬁ-
cally list a breakdown of Charles Bailey’s take-home por-
tion—would be nulliﬁed. By contrast, the Director’s interpre-
tation reconciles both provisions. On that view, the page-one
provision addresses the method of calculation for the total

5 Man as a whole (or “percentage of the person as a whole”) is a metric for

disability compensation that is recognized under Illinois law. It is em-
ployed primarily when a person’s injuries “partially incapacitate him
from pursuing the duties of his usual and customary line of employment
but do not result in an impairment of earning capacity….” 820 ILCS
305/8(d)(2); see also Gallianetti v. Indus. Comm’n of Ill., 734 N.E.2d 482, 488
(Ill. App. Ct. July 28, 2000).
No. 20-1075                                                 11

settlement, while the page-two provision explains the peri-
odic distributions represented by Charles Bailey’s take-home
portion. The ALJ and Board’s acceptance of the Director’s in-
terpretation was not contrary to applicable law.
    Alternatively, Petitioner argues that the Director should
have discounted the state-beneﬁts oﬀset by 15% rather than
subtracting the entire amount. For support, she cites Lucas v.
Director, OWCP, 14 Black Lung Rep. 1-112, 1990 WL 284124,
at 1 (Ben. Rev. Bd. Aug. 30, 1990) (en banc). There, a miner
received a state disability award after a determination that he
was 87% disabled. Because pneumoconiosis accounted for
only 30% of his disability, his federal beneﬁts under the Act
were oﬀset by only 30% of the total state beneﬁts that over-
lapped. Id. at 1–2. Lucas does not map onto this case. Charles
Bailey did not receive a general disability award of which a
portion was derived from a pneumoconiosis disability. The
entirety of the $35,000 was based on his pneumoconiosis dis-
ability, which rendered him 15% disabled. There is no reason
to discount the state-beneﬁts oﬀset here, and the ALJ and
Board did not err by declining to do so.
                              V.
   Federal regulations require that Charles Bailey’s federal
beneﬁts be oﬀset by the overlapping amount of his state
workers’ compensation award. The Director recognized that
and correctly calculated the oﬀset amount. Given that the
Board’s decision approving that oﬀset was legally correct and
did not exceed its scope of review, we deny the petition for
review.